UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1832


MARGARET A. LAGUERRA,

                Plaintiff - Appellant,

          v.

U.S. DEPARTMENT OF TREASURY; INTERNAL REVENUE SERVICE; U.S.
EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Theodore D. Chuang, District Judge.
(8:14-cv-02701-TDC)


Submitted:   November 22, 2016              Decided:    November 29, 2016


Before DIAZ and    THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Margaret A. Laguerra, Appellant Pro Se.     Jane Elizabeth
Andersen, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Margaret   A.     Laguerra    appeals   the    district   court’s    order

denying relief in Laguerra’s employment discrimination action.

We   have    reviewed    the   record   and   find     no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Laguerra v. United States Dep’t of Treasury, No. 8:14-

cv-02701-TDC (D. Md. June 20, 2016).            We deny Laguerra’s motion

to   file    physical    exhibits    and    dispense    with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                       AFFIRMED




                                        2